[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-16725                ELEVENTH CIRCUIT
                                                             OCTOBER 14, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                       D. C. Docket No. 07-00063-CV-4

RANDALL DALE WATSON,



                                                           Petitioner-Appellant,

                                    versus

WARDEN VICTOR L. WALKER,

                                                          Respondent-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                              (October 14, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Randall Dale Watson, a Georgia state prisoner proceeding pro se, appeals
the district court’s dismissal of his petition for habeas corpus filed under 28 U.S.C.

§ 2254. The district court denied the petition because Watson failed to appeal the

denial of his state habeas petition to the Georgia Supreme Court and thus, his

claims were unexhausted and procedurally barred. We granted a certificate of

appealability (“COA”) on only the following issue:

               Whether Ga. Sup. Ct. R. 40, as amended, has any affect
               on this Court’s holding in Pope v. Rich, 358 F.3d 852,
               854 (11th Cir. 2004) that a Georgia prisoner must file an
               application for a certificate of probable cause with the
               Georgia Supreme Court challenging the denial of his
               state habeas petition in order to exhaust his state
               remedies and thereby avoid a procedural default.

      On appeal, Watson exclusively argues the merits of his underlying federal

constitutional claims without addressing the exhaustion issue upon which the COA

was granted.

      When reviewing a district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error. Mancill v. Hall, 545 F.3d 935, 939 (11th Cir. 2008) (citation

omitted). “[I]n an appeal brought by an unsuccessful habeas petitioner, appellate

review is limited to the issues specified in the COA.” Murray v. United States, 145
F.3d 1249, 1251 (11th Cir. 1998) (per curiam). Moreover, if a habeas petitioner

fails to address an issue on appeal, that petitioner is generally deemed to have



                                           2
abandoned the matter. See Atkins v. Singletary, 965 F.2d 952, 955 n.1 (11th Cir.

1992) (noting that a habeas petitioner abandons a claim by failing to address it on

appeal).

      Because Watson failed to address the sole issue presented in the COA, he

has abandoned the matter. As our appellate review is limited to the issues

specified the COA, we therefore affirm the district court’s dismissal of Watson’s

habeas petition.

      AFFIRMED.




                                          3